 

Exhibit 10.5

 

ID Global Solutions Corporation 160 East Lake Brantley Drive Longwood, Florida
32779

 

 September 25, 2015

 

Douglas Solomon

 

Re:Employment Agreement (the “Agreement” ) dated February 27, 2014 between ID
Global Solutions Corporation (the “Company” ) and Douglas Solomon (“Executive” )
 

 

Dear Mr. Solomon:

 

Reference is hereby made to the Agreement. It is hereby agreed to by the parties
that Section 2 of the Agreement shall be amended and restated to state the
following:

 

“h. Additional Compensation. The Company shall issue to Executive a common stock
option (the “Option”) to purchase 20,000,000 shares of common stock of the
Company exercisable at $0.45 per share for a period of five years. The Option
may be exercised for cash or on a cashless baseless.”

 

We kindly request that you execute this letter below indicating that you agree
with the above Amendment and statements.

 

  Sincerely,     ID Global Solutions Corporation     By:/s/ Thomas R. Szoke  
Name: Thomas R. Szoke   Title: CEO   AGREED AND ACKNOWLEDGED:       /s/ Douglas
Solomon   Douglas Solomon  



 

  

 